Title: 53. A Bill for Apprehending and Securing Runaways, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that any person may apprehend a servant or slave, suspected to be a runaway, and carry him before a Justice of Peace, who, if to him the servant or slave appear, by the oath of the apprehender, to be a runaway, shall give a certificate of such oath, and the distance, in his opinion, between the place where the runaway was apprehended and that from whence he fled; and the apprehender shall thereupon carry the runaway to the last mentioned place, or deliver him to the owner, or some other authorised to receive him, and shall be intitled toand for every mile of such distance as he shall necessarily carry him, to be paid by the owner. The runaway, if the owner be not known, or reside not in the commonwealth, shall be, by warrant of the Justice, committed to the jail of his county, the keeper whereof shall forthwith cause an advertisement, with a description of the runaway’s person and wearing apparel, to be set up at the door of the court-house, and of every church in his county within ten miles. If the owner claim not within two months thereafter, the sheriff shall publish a like advertisement in the Virginia Gazette for three months; and shall hire the runaway out during such time and for such wages as his county court shall approve, having put an iron collar, stamped with the letter F, round his neck, and out of the wages pay the reward for apprehending, and the expences incurred on his account; but he shall deliver the runaway, even before the time expire, and pay the balance of the wages received, if any, to him who shall claim, and who, having proved before the court of some county, that he had lost such an one as was described in the advertisement, and having there given security to indemnify the sheriff, shall produce the clerk’s certificate of such proof made and security given, prove, by his own or another’s oath, the runaway, when shewn to him, to be the same that was so lost, and pay so much as the expences aforesaid shall exceed the wages. The runaway being a slave, after the  end of one year from the last advertisement, shall be sold, and the proceeds of the sale, with the balance of the wages, paid to the public Treasurer, for the use of the owner, proving his property at any future time, or, otherwise, for the use of the commonwealth. If the runaway die in jail the expences shall be defrayed by the public. The runaway, if he shall have crossed the Bay of Chesapeak, shall be delivered to the sheriff of some county, bounded thereby, who shall transport him to the other side, and cause him to be put into the hands of a constable, to be, by constable to constable, conveyed to the owner, who shall pay to the sheriff and to the constable for every mile he shall necessarily travel in performing this duty.
